In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-417 CV

____________________


JOSEPH GAUTHIER, Appellant


V.


JIMMY CREDEUR HOME REMODELING, Appellee




On Appeal from the 172nd District Court
Jefferson County, Texas

Trial Cause No. 173,432




MEMORANDUM OPINION
	Joseph Gauthier sued his employer, Jimmy Credeur Home Remodeling, for
negligence.  The trial court granted summary judgment for the defendant, and Gauthier
appealed.  Because the appellant failed to file a brief that presents identifiable issues for
review, we dismiss the appeal for lack of prosecution. 
	On March 1, 2007, we ordered the appellant to amend his brief to comply with the
rules of appellate procedure governing the form and contents for appellate briefs.  See 
Tex. R. App. P. 9.4, 38.1(a)-(I).  The appellant filed a new brief that was also non-compliant.  Tex. R. App. P. 38.1.  On April 12, 2007, we identified particular defects in
the brief, including the failure to present any identifiable issues, arguments, or authorities
and the improper reference to a large number of documents that were not part of the
appellate record.  We provided additional time to amend the brief and to provide a
certificate of service.  Gauthier did not amend his brief but did provide a certificate of
service.  Jimmy Credeur Home Remodeling moved to strike the brief and dismiss the
appeal.  On June 7, 2007, we struck the appellant's non-compliant brief and provided a
final extension for filing a redrawn brief.  See Tex. R. App. P. 38.9.  At Gauthier's
request, we returned the brief and appendices to Gauthier so that he could redraw the brief
to comply with our order.  Gauthier did not file a brief. If an appellant fails to timely file
a brief, the appellate court may dismiss the appeal for want of prosecution.  See Tex. R.
App. P. 38.8(a)(1).
	 In the absence of a brief assigning issues for appellate review, we dismiss the
appeal for want of prosecution.  See Tex. R. App. P. 42.3. 
	APPEAL DISMISSED.
                                                               __________________________________
                                                                              CHARLES KREGER
                                                                                         Justice
Submitted on August 7, 2007
Opinion Delivered August 16, 2007

Before Gaultney, Kreger, and Horton, JJ.